UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 20, 2010 Trimedyne, Inc. (Exact name of registrant as specified in its chapter) Nevada 0-10581 36-3094439 (State or other jurisdiction of incorporation (CommissionFile Number) (IRS Employer Identification No.) 25901 Commercentre Drive, Lake Forest, CA. 92630 (Address of principal executive offices) (949) 951-3800 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES On August 20, 2010, the registrant issued a secured convertible promissory note (“Note”) to its Chief Executive Officer and Chairman for cash proceeds of $500,000 to registrant. The Note matures on August 19, 2015, accrues interest at 6% per year and is payable at maturity, is convertible into shares of registrant’s common stock at $0.21 per share, and is secured by the assets of registrant. The registrant sold the Note exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) thereof. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibits 4Secured Convertible Promissory Note 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Trimedyne, Inc. Dated: August 26, 2010 By: /S/ MARVIN P. LOEB Marvin P. Loeb Chairman and Chief Executive Officer 3
